                                                                          II c


                     IN THE UNITED STATES DISTRICT COURT
                                                                         ^OMAR 19 Pfi }; Qg
                    FOR THE SOUTHERN DISTRICT OF GEORGIA


                                AUGUSTA DIVISION
                                                                       CLERK,
                                                                              SO JBT.ofga.
CONTRAVIOUS B. GRIER,

             Plaintiff,
                                          )
      V.                                  )           CV 120-006
                                          )
AUGUSTA UNIVERSITY/MEDICAL
CENTER and THE GEORGIA
DEPARTMENT OF CORRECTIONS,INC.,

             Defendants.



                                      ORDER



      After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,

DISMISSES this case without prejudice, and CLOSES this civil action.

       SO ORDERED this.            day of March, 2020, at Augusta, Georgia.




                                        J. RA'       lALL,jCHTEF judge
                                        UNIT^ STATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF GEORGIA
